DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/124,094 was filed on 12/16/2020, and claims foreign priority to IT102019000024292, filed 12/17/2019.
Response to Amendment
Applicant' s amendment dated 09/07/2022, in which claims 2, 3-11, 21, and 26 were amended has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nasu (US 20210398884 A1).
Regarding claim 1, Nasu discloses a method (para 0062), comprising: 
arranging at least one first semiconductor die (6a, fig 19) on a first die pad (51) of a first leadframe structure (upper 51) formed at a first surface (121) of a substrate (metal plate, para 0039) of laser direct structuring (LDS) material (metal plate can be cut by laser, and thus is LDS material) and 
at least one second semiconductor die (6b) at a second die pad (lower 51) of a second leadframe structure (lower 51) formed at a second surface (112) of the substrate of LDS material, the second surface of the substrate being opposite the first surface (fig 19); 
molding package LDS material (lower part of 7) onto the second surface of the substrate of LDS material, the package LDS material encapsulating the at least one second semiconductor die arranged on the second leadframe structure (fig 19); 
forming in the package LDS material a set of electrical contacts (321- 324, fig 19, para 0055) at a surface (bottom surface) of the package LDS material opposite the substrate of LDS material; 
forming, by applying laser beam processing to the substrate of LDS material and the package LDS material, at least one first electrically-conductive via (221-225) in the package LDS material (forming holes in 7 by a laser, then plating, para 0050), 

    PNG
    media_image1.png
    546
    756
    media_image1.png
    Greyscale
the at least one first electrically-conductive via being at least a portion of an electrically-conductive path between the at least one first semiconductor die and an electrical contact the set of electrical contacts formed at the surface of the package LDS material opposite the substrate of LDS material (e.g. via 223 electrically connects 323 and 6a, fig 19).  

Regarding claim 9, Nasu discloses: forming, by applying laser beam processing to the package LDS material, at least one fourth electrically-conductive via (e.g. 222) through in the package LDS material, wherein the at least one fourth electrically-conductive via through in the package LDS material electrically couples the at least one second semiconductor die on the second leadframe structure at the second surface of the substrate of LDS material with an electrical contact in the set of electrical contacts at the surface of the package LDS material opposite the substrate of LDS material (fig 19, 222 directly connects 6b and 322).  
Regarding claim 10, Nasu discloses: molding further package LDS material (upper part of 7) onto the first surface of the substrate of LDS material, the first package LDS material encapsulating  the at least one first semiconductor die arranged on the first leadframe structure (fig 19); 
forming, by applying laser beam processing to the further package LDS material, to the substrate of LDS material and to the package LDS material, at least one electrically- conductive structure (223, 213, 211) electrically coupling said at least one first semiconductor die arranged on the first leadframe structure with one of: an electrical contact in the set of electrical contacts at the surface of the package LDS material opposite the substrate of LDS material (223, 213, 211 electrically couple 6a and 321), or a passive component embedded in the package LDS material, the passive component electrically coupled with the at least one second semiconductor die arranged on the second leadframe structure.  
Regarding claim 11, Nasu discloses the forming the at least one first electrically-conductive via comprises metallizing (plating the inner surfaces of via holes, para 0050, and thus plating 7 and 14) at least a portion of the substrate of LDS material and the package LDS material LDS to which the laser beam processing is applied.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-28 allowed.
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 2, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations of forming, by applying laser beam processing to the substrate of LDS material, the first leadframe structure at the first surface of the substrate of LDS material and the second leadframe structure at the second surface of the substrate of LDS material, in a method having all other limitations of claim 1.  
	Regarding claim 3, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations forming, by applying laser beam processing to the package LDS material, the set of electrical contacts at the surface of the package LDS material opposite the substrate of LDS material, in a method having all other limitations of claim 1.  
Regarding claim 4-8, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations forming, by applying laser beam processing to the substrate of LDS material, the first leadframe structure and the second leadframe structure, the first or the second lead frame structure including a first array of electrically-conductive leads and a second array of electrically-conductive leads, respectively, in a method having all other limitations of claim 1.  
Regarding claims 21 and 26, the closest prior art, which has been made of record, fails to disclose individually or in combination the limitations forming, by laser beam processing of a substrate of laser direct structuring (LDS) material, a first leadframe at a first surface of the substrate and a second leadframe at a second surface of the substrate of LDS material, the second surface being opposite the first surface, in a method having all other limitations of claims 21 and 26.  
	Remaining claims depend from claims 4, 21, or 26, and are allowable for the reasons above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/THS/
Examiner, AU 2817